UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number : 811-5133 Name of Registrant: Putnam High Income Securities Fund Address of Principal Executive Offices: One Post Office Square Boston, Massachusetts 02109 Name and address of agent of service: Beth S. Mazor, Vice President Putnam High Income Securities Fund One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrant's telephone number including area code: (617) 292-1000 Date of fiscal year end: 08/31 Date of Reporting Period: 07/01/2005 - 06/30/2006 Item 1. Proxy Voting Record PUTNAM HIGH INCOME SECURITIES FUND Prior to September 30, 2005, the fund was known as Putnam High Income Bond Fund. COINMACH SERVICE CORP Ticker: DRY Security ID: 19259W107 Meeting Date: JUL 27, 2005 Meeting Type: Annual Record Date: JUN 14, 2005 # Proposal Mgt Rec Vote Cast Sponsor Elect Stephen R. Kerrigan For Withhold Management Elect James N. Chapman For Withhold Management Elect David A. Donnini For Withhold Management Elect Woody M. McGee For Withhold Management Elect Bruce V. Rauner For Withhold Management Elect John R. Scheessele For Withhold Management Ratify selection of auditors For For Management Approve other business For Against Management COMPASS MINERALS INTERNATIONAL INC Ticker: CMP Security ID: 20451N101 Meeting Date: AUG 4, 2005 Meeting Type: Annual Record Date: JUN 15, 2005 # Proposal Mgt Rec Vote Cast Sponsor Elect Vernon G. Baker II For For Management Elect Bradley J. Bell For For Management Elect Richard S. Grant For For Management Ratify selection of auditors For For Management Adopt the 2005 Incentive Award Plan For For Management COMPASS MINERALS INTERNATIONAL, INC Ticker: CMP Security ID: 20451N101 Meeting Date: MAY 11, 2006 Meeting Type: Annual Record Date: MAR 22, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Mr. David J. D'Antonio For For Management Elect Director Mr. Perry W. Premdas For For Management Elect Director Mr. Allan R. Rothwell For For Management 2 Ratify Auditors For For Management CROWN CASTLE INTERNATIONAL CORP. Ticker: CCI Security ID: Meeting Date: MAY 25, 2006 Meeting Type: Annual Record Date: MAR 31, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Ari Q. Fitzgerald For Withhold Management Elect Director John P. Kelly For Withhold Management Elect Director Robert E. Garrison, II For Withhold Management 2 Ratify Auditors For Abstain Management DOBSON COMMUNICATION CORPORATION Ticker: DCEL Security ID: Meeting Date: JUN 7, 2006 Meeting Type: Annual Record Date: APR 17, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Everett R. Dobson For For Management Elect Director Stephen T. Dobson For For Management Elect Director Robert A. Schriesheim For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management HUNTSMAN CORP Ticker: HUN Security ID: Meeting Date: MAY 4, 2006 Meeting Type: Annual Record Date: MAR 16, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Peter R. Huntsman For Withhold Management Elect Director Wayne A. Reaud For Withhold Management Elect Director Alvin V. Shoemaker For Withhold Management 2 Ratify Auditors For For Management IWO HOLDINGS, INC. Ticker: Security ID: 45071TAF2 Meeting Date: MAR 20, 2006 Meeting Type: Written Consent Record Date: MAR 2, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 THE PROPOSED AMENDMENTS None Did Not Management Vote KNOLOGY, INC. Ticker: KNOL Security ID: Meeting Date: MAY 2, 2006 Meeting Type: Annual Record Date: MAR 7, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director O. Gene Gabbard For Withhold Management 2 Approve Omnibus Stock Plan For Against Management LEGRAND Ticker: Security ID: FR0010307819 Meeting Date: JUN 7, 2006 Meeting Type: Annual/Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Special Dividend of EUR 0.41 For Did Not Management per Share Vote 2 Authorize Filing of Required For Did Not Management Documents/Other Formalities Vote STERLING CHEMICALS, INC. Ticker: SCHI Security ID: Meeting Date: APR 21, 2006 Meeting Type: Annual Record Date: MAR 3, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Richard K. Crump For Withhold Management Elect Director Dr. Peter Ting Kai Wu For Withhold Management 2 Ratify Auditors For For Management STERLING CHEMICALS, INC. Ticker: SCHI Security ID: 859166AA8 Meeting Date: APR 21, 2006 Meeting Type: Annual Record Date: MAR 3, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John W. Gildea For Against Management SUN HEALTHCARE GROUP INC Ticker: SUNH Security ID: Meeting Date: OCT 31, 2005 Meeting Type: S Record Date: SEP 16, 2005 # Proposal Mgt Rec Vote Cast Sponsor Approve common stock issuance For For Management SUN HEALTHCARE GROUP, INC. Ticker: SUNH Security ID: Meeting Date: MAY 25, 2006 Meeting Type: Annual Record Date: APR 6, 2006 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Gregory S. Anderson For For Management Elect Director Tony M. Astorga For For Management Elect Director Christrian K. Bement For For Management Elect Director Michael J. Foster For For Management Elect Director Barbara B. Kennelly For For Management Elect Director Steven M. Looney For For Management Elect Director Richard K. Matros For For Management Elect Director Keith W. Pennell For For Management Elect Director Milton J. Walters For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management TRAVELCENTERS OF AMERICA INC Ticker: Security ID: 894172113 Meeting Date: JUL 22, 2005 Meeting Type: C Record Date: JUL 11, 2005 # Proposal Mgt Rec Vote Cast Sponsor Misc. management - Fund/Trust/Debtholders For Against Management WHX CORP Ticker: Security ID: 929248AB8 Meeting Date: JUL 11, 2005 Meeting Type: C Record Date: JUN 14, 2005 # Proposal Mgt Rec Vote Cast Sponsor Approve plan of reorganization For Did Not Management Vote Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation if management's recommendation is 'For' or 'Against,' and for management's recommendation if management's recommendation is 'Abstain.' Where management has recommended that shareholders 'Abstain' from voting on a ballot item, a ballot marked 'For' or 'Against' is considered to have been voted against management's recommendation to 'Abstain.' Where management has made no recommendation on a ballot item, 'None' is used to indicate that there is no management recommendation that a shareholder may vote 'For' or 'Against.' SIGNATURES: Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. PUTNAM HIGH INCOME SECURITIES FUND (Registrant) By /s/ Charles E. Porter, Executive Vice President, Associate Treasurer and Principal Executive Officer (Signature & Title) Date: August 11, 2006
